Exhibit 10.76

EXECUTION COPY

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

Dated May 24, 2007

between

AMGEN INC.

and

MORGAN STANLEY & CO. INCORPORATED

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

THE INITIAL PURCHASERS NAMED IN SCHEDULE A HEREOF

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

AMGEN INC.

$2,000,000,000 SENIOR FLOATING RATE NOTES DUE 2008

$1,100,000,000 5.85% SENIOR NOTES DUE 2017

$900,000,000 6.375% SENIOR NOTES DUE 2037

PURCHASE AGREEMENT

Dated May 24, 2007

Morgan Stanley & Co. Incorporated

Merrill Lynch, Pierce, Fenner & Smith Incorporated

c/o Morgan Stanley & Co. Incorporated

1585 Broadway New York,

New York 10036

Dear Sirs and Mesdames:

Amgen Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several purchasers named in Schedule A hereto (the “Initial Purchasers”)
$2,000,000,000 aggregate principal amount of its Senior Floating Rate Notes due
2008 (the “Floating Rate Notes”), $1,100,000,000 aggregate principal amount of
its 5.85% Senior Notes due 2017 (the “2017 Notes”) and $900,000,000 aggregate
principal amount of its 6.375% Senior Notes due 2037 (the “2037 Notes” and,
together with the Floating Rate Notes and the 2017 Notes, the “Securities”) to
be issued pursuant to the provisions of an Indenture, dated as of August 4, 2003
(the “Indenture”), between the Company and The Bank of New York, as successor to
JPMorgan Chase Bank, N.A., as trustee (the “Trustee”).

Pursuant to the transactions contemplated by this Agreement, the Securities will
be offered and sold to the Initial Purchasers and reoffered by the Initial
Purchasers without being registered under the Securities Act of 1933, as amended
(the “Securities Act”), to qualified institutional buyers in compliance with the
exemption from registration provided by Rule 144A under the Securities Act and
in offshore transactions in reliance on Regulation S under the Securities Act
(“Regulation S”).

The Initial Purchasers and their direct and indirect transferees (“Subsequent
Purchasers”) will be entitled to the benefits of a Registration Rights
Agreement, to be dated as of May 30, 2007 between the Company and Morgan
Stanley & Co. Incorporated (“Morgan Stanley”) and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) on behalf of the Initial
Purchasers (the “Registration Rights Agreement”), substantially in the form set
forth in Exhibit A.

 

1



--------------------------------------------------------------------------------

In connection with the offering of the Securities, the Company has prepared a
preliminary offering memorandum dated May 23, 2007 (the “Preliminary
Memorandum”) and will prepare a final offering memorandum dated May 24, 2007
(the “Final Memorandum” and, together with the Preliminary Memorandum, each a
“Memorandum”) including or incorporating by reference a description of the terms
of the Securities, the terms of the offering and a description of the Company.

As used herein, the term “Memorandum” shall include in each case the documents
incorporated by reference therein. The terms “supplement,” “amendment” and
“amend” as used herein with respect to a Memorandum shall include all documents
deemed to be incorporated by reference in the Preliminary Memorandum or Final
Memorandum that are filed subsequent to the date of such Memorandum with the
Securities and Exchange Commission (the “Commission”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). “Memorandum” means, with
respect to any date or time referred to in this Agreement, the most recent
memorandum (whether the Final Memorandum, or any amendment or supplement to such
document), including exhibits thereto and any documents incorporated by
reference therein, that has been prepared and delivered by the Company to the
Initial Purchasers in connection with their solicitation of, purchase of, or
offering of, the Securities.

1. Representations and Warranties. (a) The Company represents and warrants to,
and agrees with, you that as of the date hereof and as of the Closing Date:

(i) As of the Applicable Time (as defined below), neither (x) the Preliminary
Memorandum as of the Applicable Time as supplemented by the final pricing term
sheet, in the form attached hereto as Schedule B (the “Pricing Supplement”),
that has been prepared and delivered by the Company to the Initial Purchasers in
connection with their solicitation of offers to purchase Securities, all
considered together (collectively, the “Disclosure Package”), nor (y) any
individual Supplemental Offering Materials (as defined below), when considered
together with the Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. “Applicable Time” means 2:20 pm (Eastern time) on May 24,
2007 or such other time as agreed by the Company and Morgan Stanley.

“Supplemental Offering Materials” means any “written communication” (within the
meaning of the Securities Act and the rules and regulations thereunder (the
“1933 Act Regulations”)) prepared by or on behalf of the Company, or used or
referred to by the Company, that constitutes an offer to sell or a solicitation
of an offer to buy the Securities other than the Memorandum or amendments or
supplements thereto (including the Pricing Supplement), including, without
limitation, any road show relating to the Securities that constitutes such a
written communication. The Company and each Initial Purchaser agree that no
offering of the Securities will be made by the Company or any Initial Purchaser
with any “written communication” (within the meaning of the 1933 Act Regulations
other than such Supplemental Offering Materials) without the prior written
agreement of the Company and Morgan Stanley and Merrill Lynch, other than as
disclosed to the Company; provided, however, that prior to the preparation of
the Pricing Supplement, the Initial Purchasers are authorized to use the
information to be set forth in the Pricing Supplement in communications
conveying information relating to the offering to potential investors.

 

2



--------------------------------------------------------------------------------

As of its issue date and as of the Closing Date, the Final Memorandum will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

The representation and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package or the Final Memorandum
made in reliance upon and in conformity with written information furnished to
the Company by any Initial Purchaser expressly for use therein.

(ii) The Memorandum as delivered from time to time shall incorporate by
reference the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2006; the Company’s Quarterly Report on Form 10-Q for the quarterly
period ended March 31, 2007 and the Company’s Current Reports on Form 8-K filed
with the Commission on January 19, 2007, February 20, 2007, March 2,
2007, March 12, 2007, April 12, 2007, May 15, 2007, May 21, 2007, May 22, 2007
and May 23, 2007. The documents incorporated or deemed to be incorporated by
reference in the Memorandum at the time they were or hereafter are filed, or, if
amended, as so amended, with the Commission complied and, with respect to future
filings, will comply, in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder, and,
when read together with the other information in the Memorandum, at the date of
the Memorandum and at the Closing Date, will not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading.

(iii) Ernst & Young, LLP, which has audited certain consolidated financial
statements of the Company and its consolidated subsidiaries to be incorporated
by reference in the Memorandum, are independent registered public accountants
with respect to the Company and its subsidiaries within the meaning of
Regulation S-X under the Securities Act and the 1933 Act Regulations.

(iv) The consolidated financial statements included in the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2006, and the
Company’s Quarterly Report on Form 10-Q for the quarterly period ended March 31,
2007, which is incorporated by reference in the Disclosure Package and Final
Memorandum present fairly, in all material respects, the financial position of
the Company and its consolidated subsidiaries at December 31, 2006 and 2005, and
at March 31, 2007 and 2006, respectively, and the statements of operations and
cash flows of the Company and its consolidated subsidiaries for each of the
three years in the period ended December 31, 2006, and for each of the three
months ended March 31, 2007 and 2006, respectively, in conformity with
accounting principles generally accepted in the United States (“GAAP”). The
related financial statement schedule, when considered in relation to the basic
consolidated financial statements taken as a whole, present fairly in all
material respects the information set forth therein.

 

3



--------------------------------------------------------------------------------

(v) Since the respective dates as of which information is given in the
Disclosure Package and Final Memorandum, except as otherwise stated therein,
(A) there has been no material adverse change in the financial condition or in
the earnings of the Company and its subsidiaries considered as one enterprise,
(B) there have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its subsidiaries considered as one
enterprise, and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock not
described in the Final Memorandum.

(vi) Each of the Company, Amgen Manufacturing, Limited, a Bermuda corporation
(“Amgen Manufacturing”), and Immunex Corporation, a Washington corporation
(“Immunex” and, together with Amgen Manufacturing, the “Significant
Subsidiaries”), has been duly incorporated or organized and is validly existing
in good standing under the laws of the jurisdiction in which it is incorporated,
chartered or organized with the corporate power and authority to own or lease,
as the case may be, and to operate its properties and conduct its business as
described in the Disclosure Package and Final Memorandum and is duly qualified
to do business as a foreign corporation or organization and is in good standing
under the laws of each jurisdiction which requires such qualification, except,
in each case, where the failure so to qualify or to be in good standing would
not have a material adverse effect on the financial condition of the Company and
its subsidiaries, considered as one enterprise (a “Material Adverse Effect”).

(vii) All the issued and outstanding shares of capital stock of the Significant
Subsidiaries have been duly and validly authorized and issued and are fully paid
and nonassessable, and, except as may be otherwise set forth in the Disclosure
Package and the Final Memorandum, all outstanding shares of capital stock of the
Significant Subsidiaries are owned by the Company either directly or through a
wholly-owned subsidiary free and clear of any security interest, mortgage,
pledge, lien, encumbrance, claim or equity; none of the outstanding shares of
capital stock of the Significant Subsidiaries was issued in violation of the
preemptive or similar rights of any securityholder of either Significant
Subsidiary.

(viii) Neither of the Significant Subsidiaries is currently prohibited, directly
or indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as may be described in or contemplated by the
Disclosure Package and the Final Memorandum and except as would not result in a
Material Adverse Effect.

(ix) The unaudited consolidated capitalization of the Company as of December 31,
2006 is as set forth in the Disclosure Package and the Final Memorandum in the
column entitled “Actual” under the caption “Capitalization.” The outstanding
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and nonassessable; none of the outstanding shares of
capital stock of the Company was issued in violation of the preemptive or
similar rights of any security holder of the Company.

 

4



--------------------------------------------------------------------------------

(x) This Agreement has been duly authorized, executed and delivered by the
Company.

(xi) The Indenture has been duly authorized, executed and delivered by the
Company, and, assuming the due authorization, execution and delivery of the
Indenture by the Trustee, is a valid and binding agreement of the Company
enforceable against the Company in accordance with its terms, except (A) to the
extent that a waiver of rights under any usury laws may be unenforceable and as
the enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium or other similar laws now or hereafter in effect relating
to or affecting the enforcement of creditors’ rights and remedies generally and
(B) as rights of acceleration and the availability of equitable remedies may be
limited by equitable principles of general applicability, whether or not
enforcement is sought at law or in equity.

(xii) At the Closing Date, the Registration Rights Agreement will have been duly
authorized by the Company and, when executed and delivered by the Company,
assuming the due authorization, execution and delivery of the Registration
Rights Agreement by the Initial Purchasers, will constitute a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except (A) as the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, moratorium or other similar laws now or
hereafter in effect relating to or affecting the enforcement of creditors’
rights and remedies generally, (B) as rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability, whether or not enforcement is sought at law or in equity
and (C) as rights to indemnification or contribution may be limited by federal
or state securities laws or public policy considerations.

(xiii) The Securities have been duly authorized by the Company, and, at the
Closing Date, the Securities will have been duly executed by the Company and,
when authenticated, issued and delivered in the manner provided for in the
Indenture and delivered against payment of the Purchase Price (as defined below)
therefore as provided in this Agreement, will be the valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except (A) to the extent that a waiver of rights under any usury
laws may be unenforceable and as the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, moratorium or other similar laws
now or hereafter in effect relating to or affecting the enforcement of
creditors’ rights and remedies generally and (B) as rights of acceleration and
the availability of equitable remedies may be limited by equitable principles of
general applicability, whether or not enforcement is sought at law or in equity.
At the Closing Date, the Securities will be in the form contemplated by, and
will be entitled to the benefits of, the Indenture and the Registration Rights
Agreement.

(xiv) The Securities, the Indenture and the Registration Rights Agreement will
conform in all material respects to the respective statements relating thereto
contained in the Memorandum.

(xv) Neither the Company nor any of its Significant Subsidiaries is in violation
of its charter or by-laws or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the

 

5



--------------------------------------------------------------------------------

Company or any of its subsidiaries is a party or by which it or any of them may
be bound, or to which any of the property or assets of the Company or any of its
subsidiaries is subject, except for such defaults that would not result in a
Material Adverse Effect.

(xvi) The execution, delivery and performance by the Company of its obligations
under this Agreement, the Indenture, the Registration Rights Agreement and the
Securities will not contravene any provision of (A) the Amended and Restated
Certificate of Incorporation, or Amended and Restated Bylaws of the Company,
(B) any agreement or other instrument binding upon the Company or its business
or assets that is material to the financial condition of the Company and its
subsidiaries, considered as one enterprise, (C) applicable law and (D) any
judgment, order, decree of any governmental body, agency or court having
jurisdiction over the Company or its business or assets.

(xvii) Except as disclosed in the Disclosure Package and the Final Memorandum,
there is no action, suit, proceeding, inquiry or investigation before or brought
by any court or governmental agency or body, domestic or foreign, now pending,
or, to the knowledge of the Company, threatened, against or affecting the
Company or any of its subsidiaries which might reasonably be expected to result
in a Material Adverse Effect, or which might reasonably be expected to
materially and adversely affect the properties or assets of the Company or any
of its subsidiaries or the consummation of the transactions contemplated by this
Agreement or the performance by the Company of its obligations hereunder. The
aggregate of all pending legal or governmental proceedings to which the Company
or any of its subsidiaries is a party or of which any of their respective
property or assets is the subject which are not described in the Disclosure
Package and the Final Memorandum, including ordinary routine litigation
incidental to the business, could not reasonably be expected to result in a
Material Adverse Effect.

(xviii) The Company and its Significant Subsidiaries own or possess, or can
acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names (collectively,
“Intellectual Property”) which in each case are material to the financial
condition of the Company and its subsidiaries, considered as one enterprise and,
except as described in the Disclosure Package and the Final Memorandum, neither
the Company nor any of its Significant Subsidiaries has received any notice of
any infringement of or conflict with asserted rights of others with respect to
any Intellectual Property, which infringement or conflict, singly or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(xix) No consent, approval, authorization or order of or qualification with any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement, the Indenture or in connection with the
offering, issuance and sale of the Securities, except (A) such as have been
already obtained or will have been obtained prior to the Closing Date and (B) as
may be required under the 1933 Act Regulations, the Trust Indenture Act of 1939,
as amended (the “Trust Indenture Act”), and the Rules and Regulations
thereunder, in each case with respect to transactions contemplated by the
Registrations Rights Agreement and the Indenture.

 

6



--------------------------------------------------------------------------------

(xx) The Company has all necessary consents, authorizations, approvals, orders,
certificates and permits of and from (collectively, “Governmental Permits”), and
has made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals, to own, lease, license and use its properties and assets and to
conduct its business in the manner described in the Disclosure Package and the
Final Memorandum, except to the extent that the failure to obtain or file would
not have a Material Adverse Effect; and the Company has not received any notice
of proceedings relating to the revocation or modification of any such
Governmental Permits which, singly or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(xxi) Except as described in the Disclosure Package and the Final Memorandum and
except as would not, singly or in the aggregate, result in a Material Adverse
Effect, (A) neither the Company nor any of its subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (B) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigations or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) there are no events or circumstances
that might reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

(xxii) Neither the Company nor any of its subsidiaries is in violation of any
Federal or state law or regulation relating to occupational safety and health or
to the storage, handling and transportation of hazardous or toxic materials; the
Company and each of its subsidiaries have received all permits, licenses or
other approvals required of them under applicable Federal and state occupational
safety and health laws and Environmental Laws and regulations to conduct their
respective businesses, and the Company and each such subsidiary is in compliance
with all terms and conditions of any such permit, license or approval, except
any such violation of law or regulation, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals that would not, singly or in the
aggregate, result in a Material Adverse Effect, except as described in or
contemplated by the Disclosure Package and the Final Memorandum.

(xxiii) The Company and its subsidiaries, taken as a whole, maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(A)

 

7



--------------------------------------------------------------------------------

transactions are executed in accordance with management’s general or specific
authorization; (B) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(xxiv) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Disclosure Package and Final Memorandum, will not be an “investment company,” or
an entity “controlled” by an investment company, as such terms are defined in
the Investment Company Act of 1940, as amended.

(xxv) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are reasonable and consistent with sound business practice.

(xxvi) Neither the Company nor any of its affiliates, as such term is defined in
Rule 501(b) of Regulation D under the Securities Act (each, an “Affiliate”),
has, directly or indirectly, solicited any offer to buy, sold or offered to sell
or otherwise negotiated in respect of, or will solicit any offer to buy or offer
to sell or otherwise negotiate in respect of, any security (as defined in the
Securities Act) that is or would be integrated with the sale of the Securities
in a manner that would require the Securities to be registered under the
Securities Act.

(xxvii) The Securities are eligible for resale pursuant to Rule 144A under the
Securities Act and will not be, at the Closing Date, of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act, or quoted in a U.S. automated interdealer quotation system.

(xxviii) None of the Company, any of its Affiliates or any person acting on its
or any of their behalf (other than the Initial Purchasers and their Affiliates,
as to whom the Company makes no representation) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(xxix) Subject to compliance by the Initial Purchasers with the representations,
warranties and agreements set forth in Section 7, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Disclosure Package and Final Memorandum to register the
Securities under the Securities Act.

(xxx) The Company is subject to the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act.

(xxxi) With respect to those Securities sold in reliance on Regulation S,
(A) none of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers and their Affiliates, as to whom the
Company makes no representation) has

 

8



--------------------------------------------------------------------------------

engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (B) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers and their
Affiliates, as to whom the Company makes no representation) has complied and
will comply with the offering restrictions requirement of Regulation S.

(xxxii) There are no persons with registration rights or other similar rights to
have any securities included in any registration statement filed pursuant to a
registration agreement or in any offering made pursuant to such registration
statement, other than pursuant to that certain Registration Rights Agreement,
dated as of February 17, 2006, between the Company, Merrill Lynch, Pierce,
Fenner & Smith, Incorporated and Morgan Stanley & Co. Incorporated.

(b) Officer’s Certificate. Any certificate signed by any officer of the Company
and delivered to the Initial Purchasers or counsel for the Initial Purchasers in
connection with the issuance of the Securities shall be deemed a representation
and warranty by the Company, as to matters covered thereby, to the Initial
Purchasers.

2. Agreements to Sell and Purchase.

(a) The Company hereby agrees to sell to the several Initial Purchasers, and
each Initial Purchaser, upon the basis of the representations and warranties
herein contained, but subject to the conditions hereinafter stated, agrees,
severally and not jointly, to purchase from the Company the respective principal
amount of Securities set forth opposite its name in Schedule A hereto and the
Company and the Initial Purchasers agree that the Company shall receive 99.85%
of the aggregate principal amount of the Floating Rate Notes, 99.393% of the
aggregate principal amount of the 2017 Notes and 99.018% of the aggregate
principal amount of the 2037 Notes, plus accrued interest, in each case, if any,
from the Closing Date.

The Company hereby agrees that, without the prior written consent of Morgan
Stanley on behalf of the Initial Purchasers, it will not, during the period
beginning on the date of this Agreement and continuing to and including the
Closing Date, offer, sell, contract to sell or otherwise dispose of any debt of
the Company or warrants to purchase debt of the Company substantially similar to
the Securities (other than the sale of the Securities under this Agreement).

3. Terms of Offering. You have advised the Company that the Initial Purchasers
will make an offering of the Securities purchased by the Initial Purchasers
hereunder on the terms to be set forth in the Disclosure Package and the Final
Memorandum, as soon as practicable after this Agreement is entered into as in
your reasonable judgment is advisable and that it is the intention of the
Initial Purchasers not to hold any Securities after the Closing Date.

4. Payment and Delivery. Payment for the Securities shall be made to the Company
in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on May 30, 2007, or at such other
time on the same or such other date as shall be agreed by the parties. The time
and date of such payment are hereinafter referred to as the “Closing Date.”

 

9



--------------------------------------------------------------------------------

Certificates for the Securities, if any, shall be in global form and registered
in the name of Cede & Co., as nominee of the Depository Trust Company. The
certificates evidencing the Securities shall be delivered to the Trustee on the
Closing Date for the respective accounts of the several Initial Purchasers, with
any transfer taxes payable in connection with the transfer of the Securities to
the Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery.

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Securities on the Closing
Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded of any of the Company’s securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

(ii) there shall not have been, since the date of this Agreement or since the
respective dates as of which information is given in the Disclosure Package and
Final Memorandum, any material adverse change in the financial condition or in
the earnings of the Company and its subsidiaries, taken as a whole.

(b) The Initial Purchasers shall have received on the Closing Date, a
certificate, dated as of the Closing Date and signed by the chief executive
officer or the chief financial officer of the Company, to the effect set forth
in Section 5(a)(i) and to the effect that (i) the representations and warranties
of the Company contained in this Agreement are true and correct in all material
respects as of the Closing Date and (ii) the Company has complied in all
material respects with all of the agreements and satisfied in all material
respects all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Initial Purchasers shall have received on the Closing Date an opinion or
opinions and a negative assurances letter of Latham & Watkins LLP, outside
counsel for the Company, dated the Closing Date, substantially in the forms set
forth in Exhibit B.

(d) The Initial Purchasers shall have received on the Closing Date an opinion of
the Company’s general counsel or any assistant general counsel, dated the
Closing Date, substantially in the form set forth in Exhibit C.

(e) The Initial Purchasers shall have received on the Closing Date, an opinion
of Shearman & Sterling LLP, counsel for the Initial Purchasers, dated the
Closing Date, covering the matters set forth in Exhibit D.

 

10



--------------------------------------------------------------------------------

(f) The Initial Purchasers and the board of directors of the Company shall have
received on the date hereof a letter, dated the date hereof, in form and
substance reasonably satisfactory to the Initial Purchasers, from Ernst & Young
LLP, independent registered public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Disclosure
Package and the Final Memorandum and on the Closing Date, the Initial Purchasers
and the board of directors of the Company shall have received a letter from
Ernst & Young LLP, in form and substance reasonably satisfactory to the Initial
Purchasers, to the effect that they reaffirm the statements made in the letter
dated the date hereof.

6. Covenants of the Company. In further consideration of the agreements of the
Initial Purchasers contained in this Agreement, the Company covenants with each
Initial Purchaser as follows:

(a) To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 6(c), as many copies of the Final
Memorandum, and any supplements and amendments thereto as you may reasonably
request.

(b) Before amending or supplementing any Memorandum, to furnish to you a copy of
each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object.

(c) If, at any time prior to the completion of the resale of the Securities by
the Initial Purchasers, any event shall occur or condition exist as a result of
which it is necessary, in the reasonable opinion of the Initial Purchasers or
counsel for the Initial Purchasers, to amend or supplement the Final Memorandum
in order to make the statements therein, in the light of the circumstances when
the Final Memorandum is delivered to a purchaser, not misleading, or if, in the
reasonable opinion of counsel for the Initial Purchasers, it is necessary to
amend or supplement the Final Memorandum to comply with applicable law,
forthwith to prepare and furnish, at its own expense, to the Initial Purchasers,
either amendments or supplements to the Final Memorandum so that the statements
in the Final Memorandum as so amended or supplemented will not, in the light of
the circumstances when the Final Memorandum is delivered to a purchaser, be
misleading or so that the Final Memorandum, as amended or supplemented, will
comply with applicable law.

(d) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request provided, however, that the Company shall not be required to (i) qualify
as a foreign corporation or as a dealer in securities in any jurisdiction where
it would not otherwise be required to qualify but for this Section 6(d),
(ii) file any general consent to service of process, (iii) subject itself to
taxation in any such jurisdiction if it is not so subject or (iv) make any
changes to its certificate of incorporation or bylaws.

(e) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses

 

11



--------------------------------------------------------------------------------

incident to the performance of its obligations under this Agreement, including:
(i) the fees, disbursements and expenses of the Company’s counsel and the
Company’s accountants in connection with the issuance and sale of the Securities
and all other fees or expenses of the Company in connection with the preparation
of each Memorandum and all amendments and supplements thereto, including all
printing costs associated therewith, and the delivering of copies thereof to the
Initial Purchasers, in the quantities herein above specified, (ii) all costs and
expenses related to the preparation, issuance and delivery of the Securities to
the Initial Purchasers, including any transfer or other taxes payable thereon,
(iii) all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section 6(d),
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection with such qualification and in connection
with the preparation of any Blue Sky or legal investment memorandum, (iv) any
fees charged by rating agencies for the rating of the Securities, (v) the costs
and charges of the Trustee, and (vi) all other cost and expenses incident to the
performance of the obligations of the Company hereunder for which provision is
not otherwise made in this Section. It is understood, however, that except as
provided in clause (iii) of this Section 6(e), and the last paragraph of
Section 10, the Initial Purchasers will pay all of their costs and expenses,
including fees and disbursements of their counsel, transfer taxes payable on
resale of any of the Securities by them and any advertising expenses connected
with any offers they may make.

(f) Not to, and to cause its Affiliates not to, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

(g) Not to solicit any offer to buy or offer or sell the Securities by means of
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(h) While any of the Securities remain “restricted securities” within the
meaning of Rule 144(a)(3) of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in Rule
144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

(i) Not to, and to cause its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers) not to, engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Company and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.

(j) During the period of two years after the Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to resell any of the Securities which constitute “restricted
securities” under Rule 144(a)(3) that have been reacquired by any of them.

 

12



--------------------------------------------------------------------------------

7. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company that (i) it has not and will not solicit offers for, or offer or
sell, such Securities by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act, (ii) it will solicit offers for such Securities only from, and
will offer such Securities only to, persons that it reasonably believes to be
(A) in the case of offers inside the United States, QIBs and (B) in the case of
offers outside the United States, to persons other than U.S. persons (“Foreign
Purchasers,” which term shall include dealers or other professional fiduciaries
in the United States acting on a discretionary basis for foreign beneficial
owners (other than an estate or trust)) in reliance upon Regulation S under the
Securities Act that, in each case in purchasing such Securities are deemed to
have represented and agreed as provided in the Disclosure Package and the Final
Memorandum under the caption “Transfer Restrictions,” and (iii) it will
otherwise act in accordance with the terms and conditions set forth in this
Agreement and the Memorandum in connection with the placement of the Securities
contemplated hereby.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees with respect to offers and sales outside the United States that:

(i) such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by the Company that would permit a public offering of
Securities, or possession or distribution of the Preliminary Memorandum, the
Disclosure Package, the Final Memorandum or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required;

(ii) such Initial Purchaser will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or has in its possession or distributes the Preliminary Memorandum, the
Disclosure Package, the Final Memorandum or any such other material, in all
cases at its own expense;

(iii) the Securities have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Rule 144A or Regulation S
under the Securities Act;

(iv) such Initial Purchaser has offered the Securities and will offer and sell
the Securities (A) as part of their distribution at any time and (B) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 7(a); accordingly, neither such Initial Purchaser, its
Affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such Initial Purchaser, its Affiliates and
any such persons have complied with and will comply with the offering
restrictions requirement of Regulation S;

(v) such Initial Purchaser, in relation to each Member State of the European
Economic Area which has implemented the Prospectus Directive (each, a

 

13



--------------------------------------------------------------------------------

“Member State”), has represented and agreed that with effect from and including
the date on which the Prospectus Directive is implemented in that Member State
it has not made and will not make an offer of Securities to the public in that
Member State, except that it may, which effect from and including such date,
make an offer of Securities to the public in that Member State:

(A) at any time to legal entities which are authorized or regulated to operate
in the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities;

(B) at any time to any legal entity which has two or more of (1) an average of
at least 250 employees during the last financial year; (2) a total balance sheet
of more than €43,000,000 and (3) an annual net turnover of more than
€50,000,000, as shown in its last annual or consolidated accounts; or

(C) at any time in any other circumstances which do not require the publication
by the Company of a prospectus pursuant to Article 3 of the Prospectus
Directive.

For purposes of the above, the expression an “offer of Securities to the public”
in relation to any Securities in any Member State means the communication in any
form and by any means of sufficient information on the terms of the offer and
the Securities to be offered so as to enable an investor to decide to purchase
or subscribe to the Securities, as the same may be varied in that Member State
by any measure implementing the Prospectus Directive in that Member State and
the expression Prospectus Directive means Directive 2003/71/EC and includes any
relevant implementing measure in that Member State;

(vi) such Initial Purchaser has represented and agreed that it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated an invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the Financial Services and Markets Act
2000) in connection with the issue or sale of the Securities in circumstances in
which Section 21(1) of such Act does not apply to the Company and it has
complied and will comply with all applicable provisions of such Act with respect
to anything done by it in relation to any Securities in, from or otherwise
involving the United Kingdom;

(vii) such Initial Purchaser understands that the Securities have not been and
will not be registered under the Securities and Exchange Law of Japan, and
represents that it has not offered or sold, and agrees not to offer or sell,
directly or indirectly, any Securities in Japan or for the account of any
resident thereof except pursuant to any exemption from the registration
requirements of the Securities and Exchange Law of Japan and otherwise in
compliance with applicable provisions of Japanese law; and

(viii) such Initial Purchaser agrees that, at or prior to confirmation of sales
of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

14



--------------------------------------------------------------------------------

“The Securities convered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as a part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

Terms used in this Section 7(b) have the meanings given to them by Regulation S.

8. Indemnity and Contribution. (a) The Company will indemnify and hold harmless
each Initial Purchaser against any losses, claims, damages or liabilities, joint
or several, to which such Initial Purchaser may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Disclosure Package, the Final Memorandum and any Supplemental Offering Materials
relating to the Securities, or any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse such Initial Purchaser for any legal
or other expenses reasonably incurred by it in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Disclosure Package, the Final Memorandum and any Supplemental
Offering Materials relating to the Securities, or in any such amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser expressly for use therein.

(b) Each Initial Purchaser will indemnify and hold harmless the Company against
any losses, claims, damages or liabilities to which the Company may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Disclosure Package, the Final Memorandum and any Supplemental
Offering Materials relating to the Securities, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Disclosure Package, the Final Memorandum and
any Supplemental Offering Materials relating to the Securities, or any such
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by such Initial Purchaser expressly for use
therein; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

 

15



--------------------------------------------------------------------------------

(c) As promptly as reasonably practical after receipt by an indemnified party
under paragraph (a) or (b) above of notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under such subsection, notify the indemnifying
party in writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it of its obligations (i) under paragraph
(a) or (b), as applicable, of this Section 8 unless and only to the extent that
the indemnifying party is materially prejudiced by the failure to notify, or
(ii) from any liability which it may have to any indemnified party otherwise
than under such applicable subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, and retain
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (1) the indemnifying party
and the indemnified party shall have mutually agreed to the retention of such
counsel or (2) the named parties to any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would, in the written opinion
of legal counsel to the indemnified party, be inappropriate due to actual or
potential differing interests between them.

It is understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
indemnified parties and that all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by Morgan Stanley
or, if Morgan Stanley is not an indemnified party and is not reasonably likely
to become an indemnified party, by the Initial Purchasers that are indemnified
parties, in the case of parties indemnified pursuant to paragraph (a) above, and
by the Company, in the case of parties indemnified pursuant to paragraph
(b) above. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.

(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and each Initial Purchaser on the other from the
offering of the Securities to which such

 

16



--------------------------------------------------------------------------------

loss, claim, damage or liability (or action in respect thereof) relates. If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and each Initial Purchaser on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and each Initial Purchaser on the other shall be deemed
to be in the same proportion as the total net proceeds from the sale of
Securities (before deducting expenses) received by the Company bear to the total
commissions and discounts received by such Initial Purchaser in respect thereof.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact required to be stated
therein or necessary in order to make the statements therein not misleading
relates to information supplied by the Company on the one hand or by any Initial
Purchaser on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and each Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation (even if all Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), an Initial Purchaser shall not be required to contribute any
amount in excess of the amount by which the total price at which the Securities
that were offered and sold to the public through such Initial Purchaser exceeds
the amount of any damages which such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of each of the Initial Purchasers under this
subsection (d) to contribute are several in proportion to the respective
purchases made by or through each such Initial Purchaser to which such loss,
claim, damage or liability (or action in respect thereof) relates and are not
joint.

(e) The obligations of the Company under this Section 8 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act; and the obligations of each Initial Purchaser under this
Section 8 shall be in addition to any liability which such Initial Purchaser may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act.

 

17



--------------------------------------------------------------------------------

9. Termination. This Agreement shall be subject to termination in the Initial
Purchasers’ absolute discretion, by written notice to the Company, if (a) after
the execution and delivery of this Agreement and prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on or by,
as the case may be, any of the New York Stock Exchange, the American Stock
Exchange or the Nasdaq National Market, (ii) trading of any securities of the
Company shall have been suspended on any exchange or in any over-the-counter
market, (iii) a general moratorium on commercial banking activities in New York
shall have been declared by either Federal or New York State authorities, or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis that, in the judgment of
the Initial Purchasers, is material and adverse and (b) in the case of any of
the events specified in clauses (a)(i) through (iv), such event, singly or
together with any other such event, makes it, in the judgment of the Initial
Purchasers, impracticable to market the Securities on the terms and in the
manner contemplated in the Disclosure Package and the Final Memorandum.

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one-tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as you may
specify, to purchase the Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one-ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser. If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one-tenth of the
aggregate principal amount of Securities to be purchased on such date, and
arrangements satisfactory to you and the Company for the purchase of such
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or of the Company. In any such case either you or the Company shall have the
right to postpone the Closing Date, but in no event for longer than seven days,
in order that the required changes, if any, in the Final Memorandum or in any
other documents or arrangements may be effected. Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to

 

18



--------------------------------------------------------------------------------

perform its obligations under this Agreement (except if the Company shall be
unable to so perform as a result of any default by any Initial Purchaser as
contemplated above), the Company will reimburse the Initial Purchasers or such
Initial Purchasers as have so terminated this Agreement with respect to
themselves, severally, for all out-of-pocket expenses (including the fees and
disbursements of their counsel) reasonably incurred by such Initial Purchasers
in connection with this Agreement or the offering contemplated hereunder.

11. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

12. Applicable Law. This Agreement shall be governed by the laws of the State of
New York, including, without limitation, Section 5-1401 of the New York General
Obligations Law.

13. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

14. Section References. Unless otherwise indicated, references in this Agreement
to sections are to the sections of this Agreement.

15. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the construction hereof.

16. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Initial Purchasers shall be
directed to Morgan Stanley & Co. Incorporated at 1585 Broadway, New York, NY
10036 (facsimile no. 212-761-0538), Attention: Global Capital Markets Syndicate
Desk, and Merrill Lynch, Pierce, Fenner & Smith Incorporated at 4 World
Financial Center, New York, NY 10080 (facsimile no. 212-449-3207), Attention:
Global Origination Counsel, with a copy to Shearman & Sterling LLP at 525 Market
Street, San Francisco, California 94105 (facsimile no. 415-616-1199), Attention:
John D. Wilson; notices to the Company shall be directed to it at One Amgen
Center Drive, Thousand Oaks, California 91320-1799 (facsimile no. 805-499-8011),
Attention: Corporate Secretary, with a copy to Latham & Watkins LLP, 633 West
Fifth Street, Suite 4000, Los Angeles, California 90071 (facsimile no.
213-891-8763), Attention: Scott Hodgkins and Latham & Watkins LLP, 885 Third
Avenue, New York, New York 10022 (facsimile no. 212-751-4864), Attention: Greg
Rodgers.

17. No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (a) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Initial Purchasers, on the
other hand, (b) in connection with the offering contemplated

 

19



--------------------------------------------------------------------------------

hereby and the process leading to such transaction each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, or its stockholders, creditors, employees or any other party, (c) no
Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company on other matters) and
no Initial Purchaser has any obligation to the Company with respect to the
offering contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of each of the Company, and (e) the Initial Purchasers have not provided
any legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

18. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

[Remainder of page intentionally left blank]

 

20



--------------------------------------------------------------------------------

Very truly yours,

AMGEN INC.

By:

 

/s/ Robert A. Bradway

Name:

  Robert A. Bradway

Title:

  Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

MORGAN STANLEY & CO. INCORPORATED

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED Acting severally on behalf of
themselves and the several Initial Purchasers named in Schedule A hereto.

By:

  Morgan Stanley & Co. Incorporated

By:

 

/s/ Yurij Slyt

Name:

  Yurij Slyt

Title:

  Vice President

By:

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

By:

 

/s/ John Kaplan

Name:

  John Kaplan

Title:

  Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

INITIAL PURCHASERS

  

PRINCIPAL AMOUNT OF

SECURITIES TO BE

PURCHASED

SENIOR FLOATING RATE NOTES DUE 2008

  

Morgan Stanley & Co. Incorporated

   $ 850,040,000

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 660,000,000

Barclays Capital Inc.

   $ 124,000,000

Credit Suisse Securities (USA) LLC

   $ 124,000,000

Goldman, Sachs & Co.

   $ 124,000,000

Citigroup Global Markets Inc.

   $ 39,320,000

J.P. Morgan Securities Inc.

   $ 39,320,000

Lehman Brothers Inc.

   $ 39,320,000       

Total:

   $ 2,000,000,000

5.85 % SENIOR NOTES DUE 2017

  

Morgan Stanley & Co. Incorporated

   $ 467,522,000

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 363,000,000

Barclays Capital Inc.

   $ 68,200,000

Credit Suisse Securities (USA) LLC

   $ 68,200,000

Goldman, Sachs & Co.

   $ 68,200,000

Citigroup Global Markets Inc.

   $ 21,626,000

J.P. Morgan Securities Inc.

   $ 21,626,000

Lehman Brothers Inc.

   $ 21,626,000       

Total:

   $ 1,100,000,000

6.375% SENIOR NOTES DUE 2037

  

Morgan Stanley & Co. Incorporated

   $ 382,518,000

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 297,000,000

Barclays Capital Inc.

   $ 55,800,000

Credit Suisse Securities (USA) LLC

   $ 55,800,000

Goldman, Sachs & Co.

   $ 55,800,000

Citigroup Global Markets Inc.

   $ 17,694,000

J.P. Morgan Securities Inc.

   $ 17,694,000

Lehman Brothers Inc.

   $ 17,694,000       

Total:

   $ 900,000,000



--------------------------------------------------------------------------------

SCHEDULE B

PRICING SUPPLEMENT

$2,000,000,000 Floating Rate Senior Notes due 2008

 

Issuer:   Amgen Inc. Offering Format:   144A/ Reg. S with Registration Rights
Ranking:   Senior Unsecured Size:   $2,000,000,000
Net Proceeds to Issuer (before expenses):   $1,997,000,000
First Redemption Date:   November 28, 2007 Maturity Date:   November 28, 2008
Price to Public:   100% Reference Rate:   Three-month LIBOR
Spread to Reference Rate:   .08% Coupon:   Three-month LIBOR + .08% Interest
Payment Dates:   August 28, 2007, November 28, 2007, February 28, 2008, May 28,
2008, August 28, 2008 and November 28, 2008 Redemption Provisions:  

Optional Redemption:

  The floating rate notes may be redeemed at any time on or after November 28,
2007, in whole or from time to time in part, at a price equal to 100% of their
principal amount plus accrued and unpaid interest to the redemption date.
Change of Control Repurchase:   Upon the occurrence of a change of control
triggering event (which requires the occurrence of both a change of control and
a below investment grade rating of the notes by Moody’s and S&P), the issuer
will be required to make an offer to purchase the notes at a price equal to 101%
of the principal amount plus accrued and unpaid interest, if any, to the date of
repurchase. Trade Date:   May 24, 2007 Settlement Date:   May 30, 2007 (T+3)
CUSIP:   031162 AR1 (144A)/ U03160 AF2 (Reg. S) ISIN:   US031162AR16 (144A)/
USU03160AF22 (Reg. S) Denominations:   $2,000 x $1,000 Ratings:   A+ (Negative
Watch) / A2 (Negative Outlook) Initial Purchasers:   Joint Book-Running
Managers:   Morgan Stanley & Co. Incorporated   Merrill Lynch, Pierce, Fenner &
Smith Incorporated   Barclays Capital Inc.   Credit Suisse Securities (USA) LLC
  Goldman, Sachs & Co.   Co-Managers:   Citigroup Global Markets Inc.   J.P.
Morgan Securities Inc.   Lehman Brothers Inc.



--------------------------------------------------------------------------------

The Notes have not been and will not be registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”). The Notes may not be offered or sold
within the United States or to U.S. persons, except to qualified institutional
buyers in reliance on the exemption from registration provided by Rule 144A
under the Securities Act (“Rule 144A”) and to certain persons in transactions
outside the United States in reliance on Regulation S under the Securities Act
(“Regulation S”). Prospective purchasers are hereby notified that the seller of
the Notes may be relying on the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A.



--------------------------------------------------------------------------------

$1,100,000,000 5.85% Senior Notes due 2017

 

Issuer:

   Amgen Inc.

Offering Format:

   144A/ Reg. S with Registration Rights

Ranking:

   Senior Unsecured

Size:

   $1,100,000,000

Net Proceeds to Issuer (before expenses):

   $1,093,323,000

Maturity Date:

   June 1, 2017

Coupon:

   5.85%

Price to Public:

   99.843%

Yield to Maturity:

   5.871%

Interest Payment Dates:

   June 1 and December 1, commencing December 1, 2007

Redemption Provisions:

  

    Optional Redemption:

  

The 2017 notes are redeemable at any time prior to maturity at the

option of the issuer, in whole or from time to time in part, at a

redemption price equal to the sum of (1) 100% of the principal

amount of notes being redeemed plus accrued and unpaid interest

to, but not including, the redemption date, and (2) the make-whole

amount, if any.

    Make-Whole Amount:

  

The excess of (1) the net present value of the principal being

redeemed or paid and the amount of interest that would have been

payable if such redemption had not been made, over (2) the

aggregate principal amount of the 2017 notes being redeemed or

paid. Net present value shall be determined by discounting, on a

semi-annual basis, such principal and interest at the Reinvestment

Rate from the respective dates on which such principal and interest

would have been payable if such redemption had not been made.

    Reinvestment Rate:

  

.15% plus the arithmetic mean of the yields under the respective

heading “Week Ending” published in the most recent Statistical

Release under the caption “Treasury Constant Maturities” for the

maturity corresponding to the remaining life to maturity, as of the

payment date of the principal being redeemed or paid.

Change of Control Repurchase:

  

Upon the occurrence of a change of control triggering event (which

requires the occurrence of both a change of control and a below

investment grade rating of the notes by Moody’s and S&P), the

issuer will be required to make an offer to purchase the notes at a

price equal to 101% of the principal amount plus accrued and

unpaid interest, if any, to the date of repurchase.

Trade Date:

   May 24, 2007

Settlement Date:

   May 30, 2007 (T+3)

CUSIP:

   031162 AS9 (144A)/ U03160 AG0 (Reg. S)

ISIN:

   US031162AS98 (144A)/ USU03160AG05 (Reg. S)

Denominations:

   $2,000 x $1,000

Ratings:

   A+ (Negative Watch) / A2 (Negative Outlook)

Initial Purchasers:

   Joint Book-Running Managers:    Morgan Stanley & Co. Incorporated    Merrill
Lynch, Pierce, Fenner & Smith Incorporated    Barclays Capital Inc.



--------------------------------------------------------------------------------

   Credit Suisse Securities (USA) LLC   

Goldman, Sachs & Co.

  

Co-Managers:

  

Citigroup Global Markets Inc.

  

J.P. Morgan Securities Inc.

  

Lehman Brothers Inc.

The Notes have not been and will not be registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”). The Notes may not be offered or sold
within the United States or to U.S. persons, except to qualified institutional
buyers in reliance on the exemption from registration provided by Rule 144A
under the Securities Act (“Rule 144A”) and to certain persons in transactions
outside the United States in reliance on Regulation S under the Securities Act
(“Regulation S”). Prospective purchasers are hereby notified that the seller of
the Notes may be relying on the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A.



--------------------------------------------------------------------------------

$900,000,000 6.375% Senior Notes due 2037

 

Issuer:   Amgen Inc. Offering Format:   144A/ Reg. S with Registration Rights
Ranking:   Senior Unsecured Size:   $900,000,000
Net Proceeds to Issuer (before expenses):   $891,162,000 Maturity Date:   June
1, 2037 Coupon:   6.375% Price to Public:   99.893% Yield to Maturity:   6.383%
Interest Payment Dates:   June 1 and December 1, commencing December 1, 2007
Redemption Provisions:  

Optional Redemption:

  The 2037 notes are redeemable at any time prior to maturity at the option of
the issuer, in whole or from time to time in part, at a redemption price equal
to the sum of (1) 100% of the principal amount of notes being redeemed plus
accrued and unpaid interest to, but not including, the redemption date, and (2)
the make-whole amount, if any.

Make-Whole Amount:

  The excess of (1) the net present value of the principal being redeemed or
paid and the amount of interest that would have been payable if such redemption
had not been made, over (2) the aggregate principal amount of the 2037 notes
being redeemed or paid. Net present value shall be determined by discounting, on
a semi-annual basis, such principal and interest at the Reinvestment Rate from
the respective dates on which such principal and interest would have been
payable if such redemption had not been made.

Reinvestment Rate:

  .20% plus the arithmetic mean of the yields under the respective heading “Week
Ending” published in the most recent Statistical Release under the caption
“Treasury Constant Maturities” for the maturity corresponding to the remaining
life to maturity, as of the payment date of the principal being redeemed or
paid. Change of Control Repurchase:   Upon the occurrence of a change of control
triggering event (which requires the occurrence of both a change of control and
a below investment grade rating of the notes by Moody’s and S&P), the issuer
will be required to make an offer to purchase the notes at a price equal to 101%
of the principal amount plus accrued and unpaid interest, if any, to the date of
repurchase. Trade Date:   May 24, 2007 Settlement Date:   May 30, 2007 (T+3)
CUSIP:   031162 AT7 (144A)/ U03160 AH8 (Reg. S) ISIN:   US031162AT71 (144A)/
USU03160AH87 (Reg. S) Denominations:   $2,000 x $1,000 Ratings:   A+ (Negative
Watch) / A2 (Negative Outlook) Initial Purchasers:   Joint Book-Running
Managers:   Morgan Stanley & Co. Incorporated   Merrill Lynch, Pierce, Fenner &
Smith Incorporated   Barclays Capital Inc.



--------------------------------------------------------------------------------

  Credit Suisse Securities (USA) LLC   Goldman, Sachs & Co.   Co-Managers:  
Citigroup Global Markets Inc.   J.P. Morgan Securities Inc.   Lehman Brothers
Inc.

The Notes have not been and will not be registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”). The Notes may not be offered or sold
within the United States or to U.S. persons, except to qualified institutional
buyers in reliance on the exemption from registration provided by Rule 144A
under the Securities Act (“Rule 144A”) and to certain persons in transactions
outside the United States in reliance on Regulation S under the Securities Act
(“Regulation S”). Prospective purchasers are hereby notified that the seller of
the Notes may be relying on the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A.